Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  A method for controlling charging of a battery module, comprising: acquiring an internal pressure value of the battery module during charging; when determining the internal pressure value of the battery module increases from a first pressure threshold range to a second pressure threshold range, obtaining a second target charge cutoff voltage corresponding to the second target pressure threshold range; controlling the battery module to be charged at a constant charging current until a voltage of the battery module reaches the second target charge cutoff voltage; and controlling the battery module to be charged at the second target charge cutoff voltage until a current of the battery module reaches a predefined charge cutoff current, wherein the first pressure threshold range and the second pressure threshold range are two adjacent pressure threshold ranges and are continuous and non-overlapping; and a first target charge cutoff voltage corresponding to the first pressure threshold range is larger than the second target charge cutoff voltage corresponding to the second pressure threshold range in combination with the remaining limitations of independent claims.  

Claim 7:  A battery management system (BMS), wherein the BMS comprises a memory, a processor and a plurality of instructions stored in the memory that, when executed by the processor, cause the BMS to: acquire an internal pressure value of the battery module during charging; when determining the internal pressure value of the battery module increases from a first pressure threshold range to a second pressure threshold range, obtain a second target charge cutoff voltage corresponding to the second target pressure threshold range; control the battery module to be charged at a constant charging current until a voltage of the battery module reaches the second target charge cutoff voltage; and control the battery module to be charged at the second target charge cutoff voltage until a current of the battery module reaches a predefined charge cutoff current, wherein the first pressure threshold range and the second pressure threshold range are two adjacent pressure threshold ranges and are continuous and non-overlapping; and a first target charge cutoff voltage corresponding to the first pressure threshold range is larger than the second target charge cutoff voltage corresponding to the second pressure threshold range in combination with the remaining limitations of independent claims.
 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859